                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JOZETTE THOMAS,

       Plaintiff,

v.                                                       Case No: 8:16-cv-3404-T-35JSS

SEMINOLE ELECTRIC COOPERATIVE
INC.,

       Defendant.



                                          ORDER

       THIS CAUSE comes before the Court for consideration of the Motion for Attorneys’

Fees filed by Defendant. (Dkt. 70) On October 23, 2018, United States Magistrate

Judge Julie S. Sneed issued a Report and Recommendation, finding that the ends of

justice would be best served by denying the Motion without prejudice due to the pendency

of Plaintiff’s appeal, with leave to re-file after the conclusion of the appeal. (Dkt. 73) No

objections to Judge Sneed’s Report and Recommendation have been filed, and the time

to do so has now passed.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject or modify the Magistrate Judge's

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982), cert. denied, 459 U.S. 1112 (1983). A district judge “shall

make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). This

requires that the district judge “give fresh consideration to those issues to which specific
objection has been made by a party.” Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir.1990) (quoting H.R. 1609, 94th Cong. § 2 (1976)). In the absence of specific

objections, there is no requirement that a district judge review factual findings de novo,

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations. 28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Houston v. Southern Ry., 37 F.3d 603, 604 (11th Cir. 1994).

      Upon consideration of the Report and Recommendation, in conjunction with an

independent examination of the file, the Court is of the opinion that the Report and

Recommendation should be adopted, confirmed, and approved in all respects.

Accordingly, it is ORDERED that:

      1.     The Report and Recommendation, (Dkt. 73), is CONFIRMED and

             ADOPTED as part of this Order; and

      2.     Defendant’s Motion for Attorneys’ Fees, (Dkt. 70), is DENIED WITHOUT

             PREJUDICE and with leave to re-file, if appropriate, within thirty (30) days

             of the entry of a decision by the Eleventh Circuit Court of Appeals on

             Plaintiff’s pending appeal.

      DONE and ORDERED in Tampa, Florida, this 14th day of November, 2018.




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                            2
